          Case 1:20-cv-01468-CJN Document 28 Filed 06/26/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 COMMONWEALTH OF PENNSYLVANIA,
 et al.,
                                        Plaintiffs,
 v.                                                   No. 1:20-cv-1468-CJN
 Elisabeth D. DEVOS, in her official capacity
 as Secretary of the United States Department
 of Education, et al.,
                                      Defendants,
 FOUNDATION FOR INDIVIDUAL RIGHTS
 IN EDUCATION, INDEPENDENT
 WOMEN’S LAW CENTER, and SPEECH
 FIRST, INC.,
           [Proposed] Intervenor-Defendants.


MOTION TO EXPEDITE BRIEFING AND DECISION ON MOTION TO INTERVENE
       Proposed Intervenors, the Foundation for Individual Rights in Education (FIRE), the

Independent Women’s Law Center, and Speech First, Inc., respectfully request that the Court

expedite briefing and resolution of their motion to intervene. Defendants take no position on this

motion. Plaintiffs are waiting for the Court to set a briefing schedule on their preliminary-

injunction motion before taking a position on this motion.

       Just before midnight on June 23, while Proposed Intervenors were finalizing their

intervention papers, Plaintiffs filed a motion for a preliminary injunction, asking the Court to delay

the Final Rule’s August 14 effective date. The Court directed the existing parties to negotiate and

submit a proposed briefing schedule by June 29. Expedited treatment of the intervention motion is

appropriate so that, if that motion is granted, Proposed Intervenors can submit a response to the

preliminary injunction motion on the same schedule as the Department of Education. As detailed

in the intervention motion, Proposed Intervenors seek to make important constitutional arguments

that the Department of Education will not advance. Those constitutional arguments are directly
          Case 1:20-cv-01468-CJN Document 28 Filed 06/26/20 Page 2 of 2




relevant to Plaintiffs’ likelihood of success on the merits, the balance of hardships, and the public

interest—factors the Court must consider when ruling on the preliminary injunction motion.

Proposed Intervenors also have a concrete interest in whether the preliminary injunction motion is

granted, for this Court’s ruling will affect whether their student members enjoy important

constitutional safeguards at the start of the upcoming academic year.

       In the usual course, responses to the motion to intervene would be due in two weeks—on

July 9, 2020. Proposed Intervenors request that the Court direct the parties to file any responses

by July 1 with Proposed Intervenors’ reply due on July 3.

 Dated: June 26, 2020                              Respectfully submitted,

  /s/ Charles J. Cooper                             /s/ William S. Consovoy

 Charles J. Cooper (D.C. Bar #248070)              William S. Consovoy (D.C. Bar #493423)
 Brian W. Barnes (pro hac vice forthcoming)        Cameron T. Norris
 Nicole J. Moss (D.C. Bar #472424)                 Alexa R. Baltes (pro hac vice forthcoming)
 COOPER & KIRK, PLLC                               CONSOVOY MCCARTHY PLLC
 1523 New Hampshire Ave., NW                       1600 Wilson Blvd., Ste. 700
 Washington, D.C. 20036                            Arlington, VA 22209
 (202) 220-9600                                    (703) 243-9423
 ccooper@cooperkirk.com                            will@consovoymccarthy.com
 bbarnes@cooperkirk.com                            cam@consovoymccarthy.com
 nmoss@cooperkirk.com                              lexi@consovoymccarthy.com

 Counsel for Foundation for                        Counsel for Speech First, Inc. and
 Individual Rights in Education                    Independent Women’s Law Center
